 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI
IN THE UNITED STATES DISTRICT COURT accel be OF. . .
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION JUL 23 2019
ARTHUR JOHNSTON
BY ee DEPUTY

 

 

 

UNITED STATES OF AMERICA

v. CRIMINAL NO. 1:19cr28LG-JCG

JAVIER TELLEZ-LOPEZ, et al.

ORDER GRANTING MOTION TO DISMISS
ORIGINAL INDICTMENT

On Motion of the United States Attorney pursuant to Rule 48(a) of the Federal Rules of
Criminal Procedure, to dismiss without prejudice the original and superseding Indictment in
Criminal No. 1:19cr28LG-JCG against Defendant, ALFONSO TELLEZ-LOPEZ, the Defendant
having pleaded guilty and having been sentenced to the Bill of Information in Criminal No.
1:19cr86LG-RHW, the Court finds that the Motion is well taken and should be granted.

IT IS THEREFORE ORDERED that the original and superseding Indictment in Criminal
No. 1:19cr28LG-JCG against defendant, ALFONSO TELLEZ-LOPEZ, is hereby dismissed
without prejudice. The Clerk is directed to provide a copy of this order to the U.S. Marshals
Service, U.S. Attorney’s Office and U.S. Probation.

This the LB! day of \. , 2019.

x

UNITED’ STATES DISTRYCT JPDGE

 

 
